Title: To Thomas Jefferson from James Swan, 1 March 1788
From: Swan, James
To: Jefferson, Thomas



Sir
Roüen 1 March 1788.

I have had the honour of receiving your Letter of the 9th. Ulto. and thank you for the politenesses expressed in it for Mrs. Swan and myself. It shall be our wish to endeavor always to merit them; and I hope to have the happiness of presenting her to you sometime in the approaching Summer.
Before my departure and it has been so for two years, my friends General Knox, Mr. King and many others engaged their particular interest in my favor (and of General Washington if in administration, at whose house I resided when in Virginia January 1787) for a Consulship in Europe; and if in my nomination to the Southern ports in France, particularly Marseilles.
    The want of efficient funds has deterred Congress from making a Consular establishment and the prospect of an alteration taking place in, if not wholly a new, Confederation, by which more power might be lodged in the Federal Government, has likewise greatly tended to promote that delay. Finding much time on my hands—being wholly out of Mercantile business—having contracted a great attachment for Havre; regarding the climate as more healthy than that of Marseilles because more cold; and being acquainted with many, or most all the Officers of Government and the Merchants, having had particular Letters to the Intendant General, to the chief of the Class and to others, I think I could be of as much service to America in that as in any other port in France; and wishing very much to promote the particular interest of the northern parts of America, the Manufactures and Trade of which are most suitable to this quarter and there being no Consul, or Vice Consul, nor other officer there under the United States, I beg leave to propose to Your Excellency, giving me a Brevet, as Consul or Vice during the absence of Mr. Barclay, or untill one shall be appointed by Congress. There has a glaring instance just happened,  of the necessity of such an appointment. A Boston Ship, upon freight, consigned to no particular house, was in want of some money to fit her out. The owners being unknown and no consul who could authenticate the place of her resort or where belonging, or the Owners, the concern will become great sufferers for want of a Certificate and Official Credance. I shall expect no benefit at present, but the little respect which might result from it. Should Your Excellencie’s opinion or determination correspond with my request, and it be necessary for me to go to Paris (altho’ I did not intend it till I could speak french perfectly) I will wait your commands.
Does your Excellency know whether the Marquis de la Fayette is at paris or not? I have written him twice, the last time requesting his obtaining the original or copy of a memorial upon the trade of America with France, which I addressed to him about two Years ago. It was translated by Mr. Consul General de la Tombe into French and transmitted to the Mareshal de Castries. As I want to make additions to it, opposing with truths, the false sentiments against America, which a Mr. Burnett from Paris has lately published, with remarks upon the regulations made since by the French Government in favor of American articles, and with some Observations founded upon a view I’ve had of the manufactures in this province. But I’ve not heard from him.
I have the honor to be with the most perfect respect & esteem Your Excellencies Most obedient & very humble Servant,

Jam. Swan


Any Letters addressed to M. Quesnel, Commissary de la Marine, here; or to Messrs. Magon la forest & co. at Havre, will reach me.

